                            Case 19-11842-LSS              Doc 329        Filed 10/03/19         Page 1 of 3



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         AVENUE STORES, LLC, et al.,1                                      Case No. 19-11842 (LSS)

                                      Debtors.                             (Jointly Administered)

                                                                           Ref. Docket Nos. 53, 221, 258 & 267


                        NOTICE OF SUCCESSFUL BID AND NEXT-HIGHEST BID FOR
                       THE SALE OF THE DEBTORS’ E-COMMERCE BUSINESS ASSETS

                         PLEASE TAKE NOTICE that, on August 20, 2019, Avenue Stores, LLC and its
         affiliated debtors and debtors in possession in the above-captioned cases (collectively, the
         “Debtors”) filed the Debtors’ Motion, Pursuant to Sections 105, 363 and 365 of the Bankruptcy
         Code, Fed. R. Bankr. P. 2002, 6003, 6004, 6006, 9007, 9008 and 9014 and Del. Bankr. L.R.
         2002-1, 6004-1 and 9006-1, for Entry of (A) an Order (I) Approving Bid Procedures in
         Connection with the Sale of the Debtors’ E-Commerce Business Assets; (II) Scheduling an
         Auction for and Hearing to Approve Sale of E-Commerce Business Assets;
         (III) Approving Notice of Respective Date, Time and Place for Auction and for Hearing on
         Approval of Sale; (IV) Approving Procedures for the Assumption and Assignment of Certain
         Executory Contracts and Unexpired Leases; (V) Approving Form and Manner of Notice Thereof;
         and (VI) Granting Related Relief; and (B) an Order Authorizing and Approving (I) the Sale of E-
         Commerce Business Assets Free and Clear of Liens, Claims, Rights, Encumbrances, and Other
         Interests; (II) the Assumption and Assignment of Certain Executory Contracts and Unexpired
         Leases; and (III) Related Relief [Docket No. 53] (the “Bidding Procedures Motion”) with the
         United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

                       PLEASE TAKE FURTHER NOTICE that, on September 13, 2019, the
         Bankruptcy Court entered that certain Order (I) Approving Bid Procedures in Connection with
         the Sale of the Debtors’ E-Commerce Business Assets; (II) Scheduling an Auction for and
         Hearing to Approve Sale of E-Commerce Business Assets; (III) Approving Notice of Respective
         Date, Time and Place for Auction and for Hearing on Approval of Sale; (IV) Approving
         Procedures for the Assumption and Assignment of Certain Executory Contracts and Unexpired
         Leases; (V) Approving Form and Manner of Notice Thereof; and (VI) Granting Related Relief
         [Docket No. 221] (the “Bidding Procedures Order”)2 authorizing and approving the Bidding
         Procedures Motion.

         1
                The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
                number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
                Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203). The Debtors’ headquarters are located at 365
                West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.
         2
                All capitalized terms used but not otherwise defined herein shall be given the meanings ascribed to them in the
                Bidding Procedures Motion or the Bidding Procedures attached thereto.
01:25316386.2
                       Case 19-11842-LSS        Doc 329     Filed 10/03/19     Page 2 of 3



                        PLEASE TAKE FURTHER NOTICE that, on September 23, 2019, the Debtors
         filed that certain Notice of Filing of Proposed Form of Sale Order Approving Sale of the
         Debtors’ E-Commerce Business Assets [Docket No. 258] (the “Proposed Sale Order”).

                         PLEASE TAKE FURTHER NOTICE that, on September 26, 2019, the Debtors
         filed that certain Notice of Filing of Stalking Bidder Designation in Connection with the Sale of
         the Debtors’ E-Commerce Business Assets [Docket No. 267] (the “Designation Notice”)
         designating City Chic Collective USA Incorporated (“City Chic”) as the Stalking Horse Bidder
         for the E-Commerce Business Assets. Attached thereto as Exhibit A was the asset purchase
         agreement entered into by the Debtors and City Chic, memorializing the terms and conditions of
         City Chic’s proposed acquisition of the E-Commerce Business Assets.

                       PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding
         Procedures Order, an Auction for the E-Commerce Business Assets was held on October 3,
         2019.
                       PLEASE TAKE FURTHER NOTICE that, at the conclusion of the Auction,
         the bid submitted by City Chic was determined to be the Successful Bid for the E-Commerce
         Business Assets, with a bid of $17.2 million, inclusive of assumed liabilities. The bid submitted
         by Kingswood Capital Opportunities Fund 1 LP was determined to be the Next-Highest Bid for
         the E-Commerce Business Assets.

                  PLEASE TAKE FURTHER NOTICE THAT THE DEBTORS WILL
         PRESENT A REVISED FORM OF PROPOSED SALE ORDER FOR THE
         E-COMMERCE BUSINESS ASSETS, TOGETHER WITH THE ASSET PURCHASE
         AGREEMENT REFLECTING THE TERMS OF THE SUCCESSFUL BID, AT THE
         HEARING SCHEDULED TO BE HELD ON OCTOBER 7, 2019 AT 2:00 P.M. (ET)
         BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN, IN THE UNITED
         STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 N.
         MARKET STREET, 6TH FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE
         19801.


                                            [Signature Page Follows]




01:25316386.2

                                                        2
                      Case 19-11842-LSS   Doc 329    Filed 10/03/19    Page 3 of 3




         Dated:   October 3, 2019         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                          /s/ Ashley E. Jacobs
                                          Robert S. Brady (No. 2847)
                                          Andrew L. Magaziner (No. 5426)
                                          Ashley E. Jacobs (No. 5635)
                                          Allison S. Mielke (No. 5934)
                                          Betsy L. Feldman (No. 6410)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Tel: (302) 571-6600
                                          Fax: (302) 571-1253
                                          Email: rbrady@ycst.com
                                                  amagaziner@ycst.com
                                                  ajacobs@ycst.com
                                                  amielke@ycst.com
                                                  bfeldman@ycst.com

                                          Counsel to the Debtors and Debtors in Possession




01:25316386.2

                                                 3
